Case: 16-41158     Document: 00514103404   Page: 1   Date Filed: 08/04/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                 No. 16-41158                        FILED
                                                                August 4, 2017
                                                                Lyle W. Cayce
In the Matter of: CLOVIS PRINCE,                                     Clerk

            Debtor

CLOVIS PRINCE,

            Appellant

v.

MICHELLE CHOW; WAYNE STONE; LARRY ALAN LEVICK; TODD ALAN
HOODENPYLE; MATTHEW M. RYAN,

           Appellees
______________________________________________

CLOVIS PRINCE

            Appellant

v.

MICHELLE H. CHOW, Trustee; WAYNE STONE; MATTHEW M. RYAN,

            Appellees


                Appeal from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 4:15-CV-417
                           USDC No. 4:16-CV-30


Before JOLLY, SMITH, and HAYNES, Circuit Judges.
     Case: 16-41158      Document: 00514103404         Page: 2    Date Filed: 08/04/2017


                                      No. 16-41158

PER CURIAM: *
       Clovis Prince moves to proceed in forma pauperis (IFP) on appeal from
the district court’s dismissal of his consolidated appeals from the bankruptcy
court’s orders of dismissal entered in two adversary proceedings.                    He is
challenging the district court’s certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       Prince’s conclusional assertions of error by the district court, without
citation to the record or cogent legal argument, do not show that his appeal
involves legal points arguable on their merits and that it is not frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Although pro se briefs are
liberally construed, Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se
litigants must brief arguments in order to preserve them, Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993). Accordingly, Prince has not shown any error
in the dismissal of his consolidated appeals from the bankruptcy court on
account of his failure to pay the filing fees. Nor has he shown any error in the
district court’s determination that his claims are in essence a collateral attack
on the valid and binding summary judgment issued by the bankruptcy court,
avoiding the fraudulent transfers of certain real property.
       Because the district court did not err in determining that the appeal was
not taken in good faith, the motion to proceed IFP on appeal is DENIED. See
Baugh, 117 F.3d at 202. As Prince’s appeal is without arguable merit, see
Howard, 707 F.2d at 220, it is DISMISSED as frivolous, see 5TH CIR. R. 42.2.
Prince’s alternative request to withdraw his appeal without prejudice is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 16-41158   Document: 00514103404   Page: 3   Date Filed: 08/04/2017


                              No. 16-41158

DENIED. The motion to dismiss, incorporated in the response filed by Wayne
Stone and Matthew M. Ryan, is DENIED as unnecessary.




                                    3